DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant submits: “Paragraphs 0026-0033 of Suzuki do not include one or more processors that are configured to disable a spatialization effect on the output of the audio signal after the second device is more than a configurable distance away from the first device, as required by Claim 1. Paragraph 0030 of Suzuki indicates that a size threshold can be applied to the social bubble ...if the number of vehicles within the social bubble exceeds a threshold...The rules [of block 45 of Suzuki] can include removing vehicles ...further from the user than an additional proximity distance previously applied. Paragraph 0031 of Suzuki discloses removing vehicles [from the social bubble] further from the user than a second proximity distance. As such, Suzuki discloses alternative examples to remove vehicles from the social bubble, which in effect eliminates the ability of drivers to communicate with each other. The ability to remove the ability drivers from communicating with each other does not address the disabling of a spatialization effect on the output of the audio signal after the second device is more than a configurable distance away from the first device. In fact, neither Suzuki nor Rosenberg disclose a spatialization effect” on the output of the audio signal after the second device is more than a configurable distance away from the first device”; the examiner initially agree with the description of paragraph 0030-0031 of Suzuki, but disagree with the position that: “The ability to remove the ability drivers from communicating with each other does not address the disabling of a spatialization effect on the output of the audio signal after the second device is more than a configurable distance away from the first device”. As presented by the applicant Suzuki disable the output of the audio signal after the second device is more than a configurable distance away from the first device”; please note that any effect is added to the audio signal; thereby, if the audio signal is disabled, the spatialization effect would be disabled too, since there is no audio signal to apply the effect.
As to the arguments about “mischaracterized or copied incorrectly”; please note that the rejection does not need to use exactly the same language as in the claim. The previous paragraph and the previous office action explain how the limitation is been treated and why is obvious, if the audio signal is disabled, the spatialization effect would be disabled too, since there is no audio signal to apply the effect.
Regarding the argument “As described above in paragraphs 0030 and 0031 of Suzuki, vehicles that are further away from the user that are removed from the social bubble are no longer able to communicate with the user in Suzuki. In effect, if a vehicle is removed from the social bubble of Suzuki because of proximity distance the user in Suzuki is not able to continue to have a channel of communication between the first device and a second device associated with the at least one target object external to the first device, receive audio packets, from the second device [e.g., a vehicle], and decode the audio packets, received from the second device to generate an audio signal, as required by Claim 1. As such, once the vehicle(s) in Suzuki are too far away from the user in Suzuki the other cited portions of Suzuki used to reject Claim 1 on pages 5 and 6 of the Office Action become moot and no longer apply to Claim 1”; the examiner’s position is that the argument is reaching an erroneous conclusion based on assumptions. For example, Suzuki nowhere discloses “vehicles that are further away from the user that are removed from the social bubble are no longer able to communicate with the user in Suzuki”; the vehicles are removed to control the number of vehicles in the bubble. Moreover, the argument assume that the packet communication must continue; however, the limitation is not required by the claim language.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands,

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16-20, 22-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki 20160182436 in view of Rosenberg 20070162550.

As to claim 1, Suzuki discloses a first device [11 or 25] for initiating communication with a second device [25 or 11], the first device comprising: one or more processors (see par. 0022) configured to: 
detect a selection of at least one target object external to the first device [51, 52] (see par. 0034-0035, 0040-0042, 0044); 
initiate a channel of communication between the first device and a second device associated with the at least one target object external to the first device [54, 56, 64] (see par. 0035, 0042); 
receive audio, from the second device, in response to the selection of at least one target object external to the first device; 
decode the audio, received from the second device to generate an audio signal [converting the wireless signal to an audio signal: required]; and 
output the audio signal based on the selection of the at least one target object external to the first device (see par. 0019-0020, 0025, 0035); 
disable the output of the audio signal after the second device is more than a configurable distance away from the first device (see par. 0026-0033). Obviously, any effect in the audio will be disabled if the audio is disabled.
and a memory, coupled to the one or more processors, configured to store the audio packets (see par. 0022, 0055). Suzuki fails to disclose the type of network used to send and receive the information. However, currently practically all communications systems are digital; thereby, sending the data in packets. In an analogous art, Rosenberg discloses wherein the network is a digital system such as CDMA, GSM, etc. (see par. 0048), thereby sending the data in packets. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present application to use audio packets for the simple purpose of using any of the current digital protocol for compatibility and managing the finite wireless resources.

As to claim 16, Suzuki discloses the first device of claim 1, wherein the device is a first vehicle (see par. 0005, 0019-0020).

As to claim 17, Suzuki discloses the first device of claim 1, wherein one the target object is a secondary vehicle, and wherein multiple target objects in the at least one target object comprises multiple vehicles that are external to the device (see par. 0024, 0026, 0030-0033).

As to claim 18, Suzuki discloses the first device of claim 17, wherein the one or more processors in the first vehicle are configured to receive audio in a separate communication channel from each of the multiple vehicles [see fig. 1; please note; that the claim does not indicate the type of channel (time, code, freq., space, etc.)but each vehicle has a separate communication channel at least to network 12], and each of the multiple vehicles are secondary vehicles (see par. 0024, 0026, 0030-0033). Suzuki fails to disclose the type of network used to send and receive the information. However, currently practically all communications systems are digital; thereby, sending the data in packets. In an analogous art, Rosenberg discloses wherein the network is a digital system such as CDMA, GSM, etc. (see par. 0048), thereby sending the data in packets. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present application to use audio packets for the simple purpose of using any of the current digital protocol for compatibility and managing the finite wireless resources.

As to claim 19, Suzuki discloses the first device of claim 18, wherein the audio represent speech spoken by at least one person in each vehicle of the secondary vehicles (see par. 0019, 0024, 0026, 0030-0035). Suzuki fails to disclose the type of network used to send and receive the information. However, currently practically all communications systems are digital; thereby, sending the data in packets. In an analogous art, Rosenberg discloses wherein the network is a digital system such as CDMA, GSM, etc. (see par. 0048), thereby sending the data in packets. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present application to use audio packets for the simple purpose of using any of the current digital protocol for compatibility and managing the finite wireless resources.

As to claim 20, Suzuki discloses the first device of claim 19, wherein the one or more processors are configured to authenticate each of the person or vehicles of the secondary vehicles (see par. 0020; users login to communicate), to facilitate a trusted multi-party conversation between at least one person in a secondary vehicle and a person in the first vehicle (see par. 0020-0022).

As to claim 22, Suzuki discloses the first device of claim 21, wherein the configurable distance is a distance measurement or a time measurement (see par. 0026-0033).

Regarding claim 23, is the corresponding method claim of device claim 1. Therefore, claim 23 is rejected for the same reasons as shown above.

Regarding claim 28, is the corresponding means plus function claim of device claim 1. Therefore, claim 28 is rejected for the same reasons as shown above.

Regarding claim 29, is the corresponding non-transitory computer-readable medium claim of device claim 1. Therefore, claim 29 is rejected for the same reasons as shown above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647